Citation Nr: 1302413	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to a rating in excess of 60 percent for the service-connected epilepsy, grand mal.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972 and from November 1974 to November 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the RO.

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in April 2007; a transcript of the hearing is of record.

The Board remanded the matter on appeal in March 2009, September 2010, and March 2012 for further development of the record.  

During the course of the Veteran's appeal, in an August 2011 rating decision, the Appeals Management Center assigned a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU), effective on March 20, 2006.  The Veteran has not submitted a Notice of Disagreement with respect to this decision.  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.


FINDING OF FACT

The service-connected epilepsy, grand mal, is shown to be productive of a disability picture that more nearly approximates that of frequent minor seizures consisting of inattentiveness, loss of focus, and staring occurring at least 10 times per week and major seizure approximately once every 4 months; at least 1 major seizure per month has not been shown.



CONCLUSION OF LAW

The criteria for the assignment of an 80 percent for the service-epilepsy, grand mal, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Codes 8910, 8911 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 2006.  The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the May 2006 letter.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records and Social Security Administration records are associated with the claims folder.  The Veteran has not indicated that he had any other additional information or evidence to submit in support of his claim.  

The Veteran underwent VA examinations in 2006 and 2010 to determine the nature and severity of his seizure disability.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Analysis

Historically, the RO granted service connection for epilepsy, grand mal, in a June 1980 rating decision, and assigned a 20 percent rating, effective November 18, 1978.  In March 1982, the RO decreased the rating assigned to 10 percent, effective June 1, 1982.  In a July 2005 rating decision, the RO assigned a 20 percent rating, effective February 7, 2005.  The Veteran filed the instant claim for increase in March 2006 and appeals a September 2006 rating decision continuing the 20 percent rating.  During the course of the Veteran's appeal, in a May 2010 rating decision, the RO increased the Veteran's rating for his service-connected epilepsy, grand mal, to 40 percent effective October 3, 2007.  In an October 2007 rating decision, the RO effectuated a September 2010 Board decision granting a February 7, 2005, effective date for award of the 40 percent rating.  Finally, in an October 2011 rating decision, the Appeals Management Center assigned a 60 percent rating for the disability, effective October 3, 2007.

The Veteran's epilepsy, grand mal, is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8910.  This code provides that the disability is to be rated under the general rating formula for major seizures.

Under the general rating formula, a 10 percent rating is assigned when a person has a confirmed diagnosis of epilepsy with a history of seizures.  

A 20 percent rating is assigned for at least one major seizure in the last 2 years or at least two minor seizures in the last 6 month.  

A 40 percent evaluation is assigned for manifestations of at least 5-8 minor seizures per week or at least 1 major seizure in the last 6 months or 2 in the last year.  

A 60 percent evaluation is warranted for manifestations of at least 9-10 minor seizures per week or at least 1 major seizure in 4 months over the last year.  

An 80 percent evaluation contemplates manifestations of more than 10 minor seizures per week or at least 1 major seizure in 3 months over the last year.  

A 100 percent evaluation is assigned for manifestations of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.   

A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal) or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  See 38 C.F.R. § 4.124a Diagnostic Codes 8910 and 8911, NOTE (1) and (2).

The pertinent evidence of record includes an August 2006 VA examination report.  At that time, the Veteran reported that he experienced a vague seizure 18 months prior, during which no one was present.  Since that time, he had experienced several spells of inattentiveness.  It was noted that he stopped working in January 2006.  The Veteran indicated that he experienced another seizure in May 2006 while at Wal-Mart, during which he passed out and demonstrated some form of spastic reaction.  The examiner noted that there was some question was to whether this was a full-scale seizure, since the Veteran recalled getting up by himself.  He also indicated that he experienced another episode at home the previous week that was preceded by an aura and he fell forward, striking his upper lip on a table.  He had been placed on Depakote as well as Tegretol for treatment.  He experienced no nausea or vomiting and rarely experienced headaches.  There was also no specific vertigo associated with the seizures.  

After physical examination, the examiner diagnosed atypical seizures with abnormal electroencephalogram.  The examiner noted that he appeared to have a mixed pattern of petit mal and aborted grand mal seizures, with grand mal seizures occurring roughly about once a month or less.  The examiner indicated that the disability had moderate effects on activities of daily living and major effects on his occupation.

A November 2006 VA outpatient treatment report reflects that the Veteran was doing better after an increase in Depakote.  He was not aware of many, if any brief seizures like he had described before.  He was no longer driving due to his seizures.  The examiner commented that the seizure disorder seemed to be under better control with medication changes.

On VA treatment in April 2007, the Veteran's wife stated that he had weekly episodes of inattentiveness not associated with involuntary muscle movement.  He was not confused after these episodes.  

During the Veteran's April 2007 DRO hearing, he testified that he recently experienced 3 grand mal seizures in 2006, though he did not go to the hospital on any occasion.  He reported aura upon the beginning of his seizures.  He also indicated that he experienced petit mal seizures during which he was unable to concentrate.

An October 2007 VA outpatient treatment report reflects that the Veteran described experiencing a seizure in June 2007, which was his first seizure in awhile.  He knew only what his wife had told him happened, remembering that he was reading during the day and then was observed to have become unresponsive with shaking of his extremities.  He believed he had some urinary incontinence but no tongue biting.  He did not seek medical attention after the episode.  He did not think that he missed any of his medication doses.  The examiner commented that it was not clear why the Veteran had a breakthrough seizure when he had done well on his medication dosages in the past.  The examiner noted that the Veteran's blood levels were to be rechecked, and no changed in medication would be made unless the levels were subtherapeutic.  

A January 2009 VA outpatient treatment report reflects that the Veteran had not been seen for neurological follow-up at the Manchester VA Medical Center for his longstanding seizure disorder since October 2007, though he did get treatment at the White River Junction VA Medical Center in January 2008.  He reported that he had generalized tonic/clonic seizure and an EEG in the past showed slowing and sharp waves in the right central/parietal region.  CT scans of the head had been unrevealing.  On average, he experienced seizures twice a year, but had experienced 4 seizures since November 2008.  He described a strange sensation around his mouth and an aura, and then he lost consciousness and usually fell.  Only one of the recent seizures had been associated with incontinence or tongue biting, but they all have been described with convulsive activity.  The examiner noted that the Veteran continued to have breakthrough seizures and the cause was not clear, though his compliance was possibly questionable.  The examiner noted that medication would be renewed and the Veteran was told to not drive. 

A March 2009 VA outpatient neurology report reflects that the Veteran had not had any seizure activity since he was last seen in January.  He continued to take medication.  He reportedly experienced spells on occasion when he was sitting and tended to lose his concentration.  The examiner commented that the seizure disorder seemed to be controlled with medication.

In a May 2009 statement, the Veteran reported that he experienced at least 1 major seizure a year with over 10 minor (petit) seizures or periods of gazing and inattentiveness a week.  He noted that he experienced a seizure in front of another customer at Wal-Mart, and the witness reported that he had a "fit."  

A December 2010 VA outpatient treatment report reflects that the Veteran experienced another seizure in November 2010.  He indicated that he was on the floor, his wife protected his head, and he was incontinent of urine.  There was no tongue biting or injury.  When he recovered, he declined an offer to call an ambulance, and his wife walked him back to their vehicle.  He implied that he had not had many seizures like this since he was last seen but had spells a few times per week.  He did not think he missed a dose of his medication when he had his last seizure, but did admit that he sometimes took his medication later in the day than scheduled.  The examiner noted that it was not clear what accounted for a breakthrough in generalized seizure control, but he recommended that the Veteran's medication levels be increased.

On VA examination in December 2010, the Veteran reported that, since his last examination, he remained under ongoing treatment for seizures without recent change in medication.  His current medications included Tegretol and divalproex.  He had not had any recent hospitalization due to his seizure disorder.  He reported that his last seizure was approximately 6 weeks ago, and previously 2 months prior to that.  These were grand mal seizures which occurred at home.  He did not sustain any additional injury with either episode.  The Veteran stated that he had grand mal seizures with a frequency of about 5 per year, though he was somewhat vague in terms of exact numbers.  The usual grand mal seizure was often preceded by an aura, which was enough of a warning to get into a safe place and position.  He generally experienced urinary incontinence during the seizures.  The Veteran also indicated that he had a history of petite mal seizures which occurred on average several times a week.  During these episodes, he tended to stare off for about 30 seconds to 1 minute at a time.  There were not associated with any convulsion, incontinence, falling or focal neurologic symptoms.  He was unable to identify any particular precipitating or aggravating factors for his seizures.  They appeared to occur randomly.  He did have approximately 5 to 10 minutes of postical confusion following the grand mal seizures.  He felt that during the past 12 month period, his seizures have occurred at least as the same frequency if not somewhat increased.

The examiner noted that the Veteran was not currently employed.  He previously worked as a nurse supervisor.  He last worked 5 years ago and had to leave work due to multiple medical disabilities causing a drop in his job performance.  

After physical examination, the examiner diagnosed seizure disorder with combined grand mal and petit mal seizures.  He indicated that the condition had significant effects on the Veteran's occupation and daily activities.  He was unable to legally drive due to seizures.  He was completely incapacitating during the periods of grand mal seizures.  The Veteran petit mal seizures affected his work performance along with his other service-connected and non-service-connected disabilities.  

The record reflects that the Veteran experiences frequent periods of inattentiveness and loss of focus, during which is stared into space.  These petit mal, or minor seizures, are equivalent to a brief interruption in consciousness are noted to occur frequently in VA treatment records and on examination.  In a May 2009 statement, the Veteran reported that he experienced these petit mal seizures at least 10 times per week.  Thus, the Board finds that the service-connected epilepsy, grand mal, is productive of a disability picture that more nearly resembles that of the Veteran experiencing 10 or more minor seizure episodes per week under Diagnostic Codes 8910 and 8911.  See 38 C.F.R. § 4.124a.

The Board points out that although the number of minor seizures per week has not been specifically discussed in VA outpatient treatment records or on examination, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to testify about observable symptoms, such as the number of minor seizure episodes he experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the record does not reflect that the Veteran experiences at least 1 major seizure per month, which is required for the total 100 percent rating.  Rather, the medical evidence of record reflects that the Veteran experienced a period from November 2008 to January 2009 where he reportedly experienced 4 major seizures, but no period of seizures occurring monthly.  On examination in December 2010, the Veteran reported experienced major seizures up to 5 times per year, but not monthly attacks.

Accordingly, on this record, a rating of 80 percent is warranted for the entire appeal period.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected epilepsy, grand mal, is exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected epilepsy, grand mal, reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 


ORDER

An increased rating of 80 percent for the service-connected epilepsy, grand mal is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


